Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-14 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the first electrode”. There is insufficient antecedent basis for the limitations. For the purpose of the examination, the limitation “the first electrode” is interpreted as “a first electrode”. Claims 2-14 are rejected as being dependent upon rejected base claims.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yairi (US 20140160064 A1).
Regarding claim 1, Yairi (Figs. 1-32) discloses an apparatus, comprising: 
a deformation sensor (sensor 100); 
the deformation sensor (sensor 100) being made of a deformable material (deformable material layer 110); 
an electrode (e.g., Figs. 16 and 17; electrode 144) incorporated into the deformation sensor (sensor 100); 
an electrically conductive member (e.g., Figs. 16 and 17; electrode 142) being spaced apart from the first electrode (e.g., Figs. 16 and 17; electrode 144) at a distance and being incorporated into the deformation sensor (e.g., Figs. 16 and 17; sensor 100); and 
a controller (sensing circuit 141 and CPU 147) programmed to determine when the distance between the electrode and the electrically conductive member changes by measuring changes in capacitance between the electrode and the electrically conductive member ([0055], [0059], [0107]; a measurement of a capacitance change a measurement of a capacitance change and a change in distance between the electrodes 142 and 144).

6.	Claims 1-11 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (US 20050179445 A1).
Regarding claim 1, Nakano (Figs. 1-9) discloses an apparatus, comprising: 
a deformation sensor (capacitance sensor 3; [0016], [0018], and [0042]); 
the deformation sensor (capacitance sensor 3) being made of a deformable material (Figs. 2A-2B; deformable air layer H and deformable insulation member 5; [0043] and [0053]); 
an electrode (Figs. 2A-2B; electrode A) incorporated into the deformation sensor (sensor 4); 
an electrically conductive member (Figs. 2A-2B; electrode B) being spaced apart from the first electrode (Figs. 2A-2B; electrode A) at a distance and being incorporated into the deformation sensor (sensor 4); and 
a controller (Fig. 4; detection circuit 7 and ECP 8) programmed to determine when the distance between the electrode and the electrically conductive member changes by measuring changes in capacitance between the electrode and the electrically conductive member (Figs. 2, 4, and 8; a measurement of a capacitance change and a change in distance between the electrodes A and B; working principle of capacitance detection is also referred to Fig. 9).

Regarding claim 2, Nakano (Figs. 1-9) discloses the apparatus of claim 1, wherein the deformation sensor (capacitance sensor 3) includes a hollow interior (Fig. 2A; hollow air space H) and the electrode (electrode A) and the electrically conductive member (electrode B) are positioned within the hollow interior (Fig. 2A; hollow air space H).

Regarding claim 3, Nakano (Figs. 1-9) discloses the apparatus of claim 2, wherein at least one of the electrode (electrode A) and the electrically conductive member (electrode B) includes an electrically insulating coating (insulating member 5; [0042]-[0043]).

Regarding claim 4, Nakano (Figs. 1-9) discloses the apparatus of claim 2, wherein the electrode (e.g., Figs. 2 A and 5; electrode A) is electrically insulated from the electrically conductive member (e.g., Figs. 2 A and 5; electrode B).

Regarding claim 5, Nakano (Figs. 1-9) discloses the apparatus of claim 1, wherein the electrically conductive member is a second electrode (electrode B).

Regarding claim 6, Nakano (Figs. 1-9) discloses the apparatus of claim 1, further including a floating coupler (Figs. 2 and 4; electrode S is an electrically floated; [0048]) incorporated into the deformation sensor (capacitance sensor 3).

Regarding claim 7, Nakano (Figs. 1-9) discloses the apparatus of claim 1, further comprising: a closure assembly (Figs. 1 and 3; a sliding door of a vehicle), the closure assembly including: a first member (e.g., center pillar 2, door frame, or window frame) having a first surface (center pillar 2, door frame, or window frame having a first surface); a second member (e.g., power sliding door 1) having a second surface (power sliding door 1 having a second surface); wherein the second member (power sliding door 1) is movable to bring the first surface and the second surface into close proximity to each other (Figs. 1 and 3; when sliding door 1 is closed); and wherein the deformation sensor (capacitance sensor 3) is disposed adjacent to at least one of the first surface and the second surface (Figs. 1 and 3).

Regarding claim 8, Nakano (Figs. 1-9) discloses the apparatus of claim 7, wherein the first member is a window frame (Figs. 1 and 3; window frame) and the second member is a window (Figs. 1 and 3; sliding door 1 having a window).

Regarding claim 9, Nakano (Figs. 1-9) discloses the apparatus of claim 7, wherein the first member is a door frame (Figs. 1 and 3; door frame) and the second member is a door (Figs. 1 and 3; sliding door 1).

Regarding claim 10, Nakano (Figs. 1-9) discloses the apparatus of claim 7, wherein the first member is a door frame (Figs. 1 and 3; door frame) and the second member is a sliding door (Figs. 1 and 3; sliding door 1).
Regarding claim 11, Nakano (Figs. 1-9) discloses the apparatus of claim 7, wherein the second member is a sliding door (Figs. 1 and 3; sliding door 1).

Regarding claim 13, Nakano (Figs. 1-9) discloses the apparatus of claim 7, wherein the second member (power sliding door 1) is movable with a power assembly (electric motor; [0057]).

Regarding claim 14, Nakano (Figs. 1-9) discloses the apparatus of claim 7, wherein the controller (Fig. 4, detection circuit 7 and ECP 8; Fig. 6, step S4, Fig. 7, S5) is programmed to move the second member (power sliding door 1) away from the first member (center pillar 2) when a measured capacitance increases (capacitance is increased by an amount of C3 in the presence of a human body; [0008]-[0009] and [0075] including Equations 1-2).

Regarding claim 15, Nakano (Figs. 1-9) discloses an apparatus, comprising: 
a first member of a closure assembly (Figs. 1 and 3; center pillar 2 of a vehicle); 
a second member of the closure assembly (Figs. 1 and 3; a sliding door 1 of the vehicle) movable with respect to the first member (center pillar 2) where movement of the second member (sliding door 1) is powered with a power assembly (electric motor; [0057]); 
a deformation sensor (capacitance sensor 3) incorporating an electrode (Figs. 2A-2B; electrode A); 
a controller (Fig. 4; detection circuit 7 and ECP 8) programmed to: measure a change in capacitance with the electrode when the deformation sensor is pinched (Figs. 2, 4, and 6-8; capacitance measurement for pinch detection and prevention); and send a command to the power assembly when the deformation sensor is pinched (Figs. 2, 4, and 6-8; capacitance measurement for pinch detection and prevention; [0084], [0086], [0096], and [0102]).

Regarding claim 16, Nakano (Figs. 1-9) discloses the apparatus of claim 15, wherein the command is to move the second member away from the first member (Fig. 6, step S4 and Fig. 7, step S5; [0084], [0086], [0096], and [0102]).

Regarding claim 17, Nakano (Figs. 1-9) discloses the apparatus of claim 15, wherein the command is to stop movement of the second member (Fig. 6, step S4 and Fig. 7, step S5; [0084], [0086], [0096], and [0102]).

Regarding claim 18, Nakano (Figs. 1-9) discloses the apparatus of claim 15, wherein the second member is sliding member (Figs. 1 and 3; sliding door 1).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
6.	Claim 20 is rejected under 35 U.S.C. 103 as unpatentable over Nakano (US 20050179445 A1) in view of Newman (US 20110041409 A1).
Regarding claim 20, Nakano (Figs. 1-9) discloses the apparatus of claim 15, but does not disclose wherein the second member is a hinged member. However, Newman (Figs. 1-2) discloses a apparatus similar to that disclosed by Nakano, comprising a capacitance sensor 18 for pinch detection and prevention (e.g., [0021]-[0023]), wherein the second member is a hinged member (hinged door 12). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Newman to the vehicle of Nakano. The combination/motivation would be to provide capacitance sensor as a pinch prevention device for detecting an object such as a human body nearing or contacting the liftgate and prevent the liftgate from closing on the human body.

7.	Claims 12 and 19 are rejected under 35 U.S.C. 103 as unpatentable over Nakano (US 20050179445 A1) in view of Sugiura (WO 2007088881 A1).
Regarding claims 12 and 19, Nakano (Figs. 1-9) discloses the apparatus of claim 7 and the apparatus of claim 15, Nakano (Figs. 1-9) discloses the second member is a sliding door or window, but does not disclose wherein the second member is a revolving door or a rotary member. However, Sugiura discloses an apparatus (Figs. 1 and 8-9) including a capacitive sensor (Fig. 3; sensor 10) for pinch detection similar to that disclosed by Nakano. Sugiura discloses the second member can be a sliding door or a rotary door of a building ([0043]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Sugiura to apply the capacitive sensor as taught by Nakano to a revolving door or a rotary door. The combination/motivation would be to provide a capacitance sensor as a pinch prevention device for a revolving door or a rotary door to stop the rotary motion of the door in a situation in which a human body is trapped and to temporarily change the direction of rotation.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/YUZHEN SHEN/Primary Examiner, Art Unit 2691